Order of Appellate Term affirming judgment of the Municipal Court reversed on the law and the facts, judgment of the Municipal Court reversed and complaint dismissed, with costs in ah courts. We are of opinion that the taking of the leased property by the city of New York in condemnation proceedings was not a sale within the meaning of the lease made by the defendants to W. R. Schulz, the lessee named in the lease. Even if it were such a sale, there was no assignment to the plaintiff of the rights of Schulz under the lease justifying this action. Since there was no assignment, the security deposited may not be recovered by this plaintiff. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.